Case 7-14-cv-04322-NSR-JCM Document 336-1 Filed in NYSD on 01/02/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MEREDITH BUSHER and ELLEN BUSHER as Co-
Personal Representatives of the Estate of EUGENE L.
BUSHER, and NANCY TUMPOSKY,

Plaintiffs,

y 14 Civ. 4322 (NSR) (JCM)

DESMOND T. BARRY, JR., THOMAS T. EGAN,

JOHN P. HEANUE, WILLIAM M. KELLY, FRO TOF UNTARY
FRANCIS P. BARRON, and WING G
ee NC N, and WINGED FOOT GOLF DISMISSAL OF CLAIMS
ves UNDER RULE 41(a)(2) AND
NOTICE TO SHAREHOLDERS
Defendants. UNDER RULE 23.1

WINGED FOOT HOLDING CORPORATION,

Nominal Defendant.

 

 

WHEREAS, the captioned plaintiffs (“Plaintiffs”) have moved, pursuant to Rule
41(a)(2) of the Federal Rules of Civil Procedure, to voluntarily dismiss their derivative
~ claims relating to the lease between Winged Foot Holding Corporation and Winged Foot
Golf Club (the “Lease”) for the period 2050-2071 (the “Remaining Claims”); and

WHEREAS, Plaintiffs’ derivative claims relating to the Lease for the periods
1987-2008, 2008-2029, and 2029-2050 were previously dismissed by the Court’s order
dated March 12, 2019 (dkt. 227, at 13, 22), as clarified by the Court’s orders dated
October 2 and December 18, 2019 (dkt, 244, at 2, 4-5; dkt. 329, at 3 1-33); and

WHEREAS, Plaintiffs’ claim for equitable dissolution of the Winged Foot
Holding Corporation was dismissed by the Court’s order dated December 18, 2019 (dkt.
329, at 45); and .

WHEREAS, no other claims were alleged by Plaintiffs;

IT IS THEREFORE ORDERED that:

l. Subject to notice being provided to shareholders of the Winged Foot
Holding Corporation in accord with a plan of notice to be approved by the Court pursuant
to Rule 23.1(c) of the Federal Rules of Civil Procedure, Plaintiffs’ Remaining Claims
shall be dismissed with prejudice under Rule 41(a)(2) of the Federal Rules of Civil
Procedure and a final judgment thereupon shall be entered.

 
Case 7-14-cv-04322-NSR-JCM Document 336-1 Filed in NYSD on 01/02/2020 Page 2 of 2

2. Each party to this action shall bear its own costs, disbursements, attorneys’
fees, and expenses.

SO ORDERED.

 
 

 

Nelson S. Roman, U.S.D.J.

DATED: January 2 , 2020
Wile Play, & 4

 
